Citation Nr: 1447826	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  09-38 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability.

 2.  Entitlement to service connection for bilateral knee disabilities.

 3.  Entitlement to service connection for sleep apnea.
 
4.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 due to VA prescribed BiPAP machine causing damage to ears, cardiac disability, pulmonary disability, respiratory disability, erectile dysfunction, and poor and limited circulation to the right and left legs. 

5.  Entitlement to an evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD), prior to April 7, 2011, and in excess of 50 percent from that date.
 
6.  Entitlement to a compensable evaluation for right ear hearing loss disability.
 
7.  Entitlement to an evaluation in excess of 20 percent for lumbar degenerative joint disease.

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from July 1979 to July 1982, and from August 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2011, the Veteran submitted a claim of entitlement to service connection for diabetes mellitus secondary to medications for his service-connected disabilities.  The issue of entitlement to service connection for diabetes mellitus has not been adjudicated by the Agency of Original Jurisdiction (AOJ) on a secondary basis.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board observes that the Veteran has reported that he is in receipt of disability benefits from the Social Security Administration (SSA).  Although the claims file includes thousands of documents, careful review of the record discloses that records from SSA are not among them.  Documents used by SSA in deciding the Veteran's disability benefits claim might be relevant to the issues before the Board.  Thus, records from SSA should be obtained and associated with the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

During his November 2013 hearing, the Veteran testified that his hearing had become worse.  Because evidence of worsening hearing acuity might provide evidence supportive of service connection for left ear hearing loss and a higher evaluation for right ear hearing loss, the Board has determined that a current examination is warranted.

With respect to the claimed knee disabilities, the Board observes that service treatment records reflect trauma to the right knee and left leg.  In January 1980, the Veteran indicated that he walked into a winch and struck his right knee.  He was seen for complaints associated with his right knee in June 1980, the assessment being contusion of the right patella with mild effusion.  In March 1991, the Veteran was treated following a traumatic injury to his left calf.  Because there is evidence of incidents during service involving both lower extremities, and the Veteran reports symptoms associated with both knees, the Board has determined that an examination is necessary to determine the etiology of any currently present disability of either knee.

The Veteran contends that his current sleep apnea is related to service.  He has stated that he had symptoms including shortness of breath and sleep paralysis during basic training.  Because there is a current diagnosis of sleep apnea, and the Veteran has competently reported symptoms during service, the Board concludes that an examination is warranted to determine the etiology of the Veteran's sleep apnea.  

The Veteran also contends that he has various disabilities, specifically damage to his ears, cardiac disability, pulmonary disability, respiratory disability, erectile dysfunction, and poor and limited circulation to the right and left legs, that is related to treatment rendered by VA.  In written statements and during his hearing, the Veteran alleged that these disabilities are related to prescription of a BiPAP machine by VA and improper titration of that equipment.  The Board concludes that an examination is necessary to determine whether the Veteran has additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.

During his hearing, the Veteran stated that his PTSD has worsened since his most recent examination.  The Board notes that while the Veteran's attorney has submitted the report of a private psychiatric evaluation conducted in July 2014, this report does not adequately account for the Veteran's psychiatric history.  The Board also notes that this provider did not assign a global assessment of functioning (GAF) score.  Therefore, the Board concludes that a current examination, accounting for the Veteran's history, is necessary.

Moreover, the Veteran has alleged that his low back disability has increased in severity.  A VA examination was most recently carried out in March, 2011.  In light of the Veteran's allegations of worsening of this disability, a current examination is warranted.  

Finally, this case raises a claim of entitlement to TDIU, which is part of the appeal and for which appropriate notification and adjudication are needed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a 38 C.F.R. § 3.159(b) letter as to the claim for TDIU.

2.  Contact the Social Security Administration (SSA) and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

If, after making reasonable efforts to obtain the identified records, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

The development set forth below should not be undertaken until completion of the action ordered in paragraph 2.

3.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of any currently present left ear hearing loss and to determine the current severity of right ear hearing loss.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies, specifically pure tone threshold and Maryland CNC testing, should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran has left ear hearing loss that is a disability for VA compensation purposes.  If so, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that left ear hearing loss disability is related to any disease or injury in service.    

The examiner should also indicate the severity of the service-connected right ear hearing loss, including any functional effects of the hearing loss.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private records.

4.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his bilateral knee disabilities and to determine the severity of the Veteran's service-connected lumbar degenerative joint disease.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.  

Knees
Following review of the claims file and examination of the Veteran, the examiner should identify all currently present disabilities of the knees.  The examiner should then provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that any currently present knee disability is related to any disease or injury in service.    

Lumbar Spine
The examiner should report the results of range of motion testing of the thoracolumbar spine and note the point at which the Veteran experiences pain.  The examiner should also comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.   The examiner's report should include a description of the above factors that pertain to functional loss that develops on repetitive use or during flare-up.  

The examiner should also describe any other associated deformity or functional impairment of the thoracolumbar spine, and indicate whether there are neurological manifestations of the disability.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private records.

5.  Schedule the Veteran for a VA respiratory examination to determine the nature and etiology of his sleep apnea.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that sleep apnea is related to any disease or injury in service.    

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private records.

6.  Forward the claims file to a physician for an opinion as to whether the Veteran has additional disability due to VA treatment of his sleep apnea, and whether the proximate cause of any such disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  The claims file and the treatment records must be made available to the physician.  The physician should be advised of the specific disabilities for which the appellant seeks compensation under § 1151. 

Upon review of the record, the physician should indicate in a written report whether the Veteran had additional disability as the result of VA treatment of his sleep apnea, to include damage to his ears, cardiac disability, pulmonary disability, respiratory disability, erectile dysfunction, and circulatory disability of the legs.   If so, the physician should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the proximate cause of any additional disability was training, hospital care, medical or surgical treatment, or an examination furnished by VA.   

The complete rationale for all opinions expressed should be fully discussed in the examination report, with specific reference to the evidence of record where appropriate. 

7.  Schedule the Veteran for a VA examination to determine the severity of his PTSD.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.  

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify the manifestations of the Veteran's PTSD and assign a Global Assessment of Functioning (GAF) score.  The examiner should also discuss any concurrent psychiatric diagnoses, and to the extent possible, differentiate the symptomatology by diagnosis.  If such differentiation is impossible, the examiner must so state.

The examiner should also discuss how the Veteran's PTSD has impacted his employment and activities of daily living.

The complete rationale for all opinions expressed should be fully discussed in the examination report, with specific reference to the evidence of record where appropriate. 

8.  Review the examination reports for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

9.  Upon completion of the above development and any additional development deemed appropriate, adjudicate the issues on appeal, including TDIU.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



